FILED
                             NOT FOR PUBLICATION                           JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JULIO VALDEZ-BLAINE,                             No. 10-70054

               Petitioner,                       Agency No. A093-198-684

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Julio Valdez-Blaine, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order sustaining the government’s

appeal from an immigration judge’s decision granting his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo constitutional claims, Khan v. Holder, 584 F.3d 773, 776 (9th Cir.

2009), and for substantial evidence the agency’s factual findings, Alarcon-Serrano

v. INS, 220 F.3d 1116, 1119 (9th Cir. 2000). We dismiss in part and deny in part

the petition for review.

      We lack jurisdiction to review the BIA’s order of removal against

Valdez-Blaine under 8 U.S.C. § 1182(a)(2)(C)(i) because substantial evidence

supports the agency’s determination that it had reason to believe that Valdez-

Blaine knew he was participating in illicit drug trafficking, and Valdez-Blaine does

not raise any constitutional or question of law challenge to the order of

removability. See 8 U.S.C. § 1252(a)(2)(C) & (D); Lopez-Molina v. Ashcroft, 368

F.3d 1206, 1209 (9th Cir. 2004).

      We also lack jurisdiction to review the BIA’s denial of Valdez-Blaine’s

application for cancellation of removal as a matter of discretion. See Bermudez v.

Holder, 586 F.3d 1167, 1169 (9th Cir. 2009) (per curiam). To the extent that

Valdez-Blaine contends that the BIA misapplied the standards set forth in 8 C.F.R.

§ 1003.1(d)(3), this contention is not supported by the record.

      Valdez-Blaine’s contention that 8 C.F.R. § 1003.1(d)(3)(ii) violates due

process is not persuasive.

      PETITION FOR REVIEW DISMISSED, in part; DENIED, in part.


                                          2                                      10-70054